DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Claim Amendment and Remarks, filed on 07/12/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 102(a)(1) over “Characterizing a Device’s Susceptibility to Broadband Signals: A Case Study”, Coder et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Coexistence Between Ultra-Wideband Radio and Narrow-Band Wireless LAN Communication Systems – Part I: Modeling and Measurement of UWB Radio Signals in Frequency and Time”, Manzi et al..

Claim Objections
3.	Claim 18 is objected to because of the following informalities:
Claim 18, line 3, “the method of claim 11” should read --the method of claim 12--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means of” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For instance, claim 11 citing, “the degree of overlap between the subrange and the further subrange can be set by a user, in particular by means of the input.” The Specification discloses “Preferably, the system comprises an input (not shown) which allows a user to set the test frequency range. The user can further set a spacing and/or a total number of narrowband signals, in particular within the entire test frequency range, by means of the input. The spacing corresponds to a frequency spacing and is, for instance, defined in Hz.” – para. [0082]. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Coexistence Between Ultra-Wideband Radio and Narrow-Band Wireless LAN Communication Systems – Part I: Modeling and Measurement of UWB Radio Signals in Frequency and Time”, Manzi et al (referred hereafter Manzi et al.).

Referring to claim 1, Manzi et al. disclose a system for analyzing an electronic device (Abstract), comprising:
a signal generator (e.g., UWB signal generator - Figure 12) configured to generate at least one composite signal within a test frequency range, wherein the composite signal comprises a plurality of narrowband signals (e.g., “UWB signals, by definition, contain energy over a larger range of the frequency spectrum with respect to conventional radio signals that are relatively narrow-band.” – page 375, IV. Experimental Characterization of UWB Signals: 1st para.; Figures 7-8), each narrowband signal having a center frequency within a subrange of the test frequency range (Figure 8; pages 374-375, B. MB-OFDM UWB section), wherein the plurality of narrowband signals are constantly spaced within the subrange of the test frequency range (pages 374-375, B. MB-OFDM UWB section, Figures 7-8),

a transmitter configured to transmit said composite signal to the electronic device (pages 376-378, A. Conducted Measurements section, Figure 12; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19 & 22; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figure 24), and
an analyzer (Figure 12) configured to analyze a response of the electronic device to the composite signal (pages 376-378, A. Conducted Measurements section, Figures 13-14; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 20 & 23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figure 25).
As to claim 3, Manzi et al. disclose a system for analyzing an electronic device (Abstract), further comprising an amplifier, in particular a broadband RF power amplifier, configured to amplify the composite signal before transmitting the composite signal to the electronic device (pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19 & 22; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figure 24).

Referring to claim 4, Manzi et al. disclose a system for analyzing an electronic device (Abstract), further comprising a spectrum analyzer configured to monitor the transmitted composite signal, in particular to facilitate a feedback control of the amplifier (pages 376-378, A. Conducted Measurements section, Figures 13-14; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figure 22; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figure 25).
As to claim 5, Manzi et al. disclose a system for analyzing an electronic device (Abstract), further comprising an input for setting the test frequency range as well as a spacing and/or a total number of narrowband signals within the test frequency range (pages 374-375, B. MB-OFDM UWB section, Figures 7-8).
Referring to claim 6, Manzi et al. disclose a system for analyzing an electronic device (Abstract), wherein the system comprises a controller, wherein the controller is configured to determine an overall number of composite signals and/or a size of the subrange of the test frequency range covered by each composite signal based on the test frequency range as well as the spacing and/or the total number of narrowband signals within the test frequency range (pages 374-375, B. MB-OFDM UWB section, Figures 7-8).
As to claim 7, Manzi et al. disclose a system for analyzing an electronic device (Abstract), wherein the analyzer is configured to detect a failure, a malfunction or an unexpected reaction of the electronic device in response to the composite signal (pages 376-378, A. Conducted Measurements section, Figures 13-14; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 20 & 23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figure 25; page 380, V. Conclusion section).
Referring to claim 8, Manzi et al. disclose a system for analyzing an electronic device (Abstract),
wherein, after detecting the failure, the malfunction or the unexpected reaction of the electronic device, the signal generator is configured to generate a number of test signals, wherein frequencies of the test signals lie within the subrange of the frequency range (pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section),
wherein the transmitter is configured to transmit the test signals to the electronic device (pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section), and
wherein the analyzer is configured to analyze a response of the electronic device to each of the test signals (pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section).
As to claim 9, Manzi et al. disclose a system for analyzing an electronic device (Abstract),
wherein the signal generator is configured to generate a further composite signal, wherein the further composite signal comprises a plurality of further narrowband signals, each further narrowband signal having a center frequency within a further subrange of the frequency range (pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section),
wherein the transmitter is configured to transmit said further composite signal to the electronic device (pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section), and
wherein the analyzer is configured to analyze a response of the electronic device to the further composite signal (pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section).
Referring to claim 10, Manzi et al. disclose a system for analyzing an electronic device (Abstract), wherein the subrange and the further subrange overlap partially (pages 374-375, B. MB-OFDM UWB section, Figures 7-8).
As to claim 11, Manzi et al. disclose a system for analyzing an electronic device (Abstract), wherein the degree of overlap between the subrange and the further subrange can be set by a user, in particular by means of the input (pages 374-375, B. MB-OFDM UWB section, Figures 7-8).
Referring to claim 12, Manzi et al. disclose a method for analyzing an electronic device (Abstract), comprising:
setting a test frequency range (e.g., “UWB signals, by definition, contain energy over a larger range of the frequency spectrum with respect to conventional radio signals that are relatively narrow-band.” – page 375, IV. Experimental Characterization of UWB Signals: 1st para.; Figures 12 & 22) for testing the electronic device (pages 374-375, B. MB-OFDM UWB section, Figures 7-8);
generating at least one composite signal, wherein the composite signal comprises a plurality of narrowband signals (e.g., “UWB signals, by definition, contain energy over a larger range of the frequency spectrum with respect to conventional radio signals that are relatively narrow-band.” – page 375, IV. Experimental Characterization of UWB Signals: 1st para.; Figures 7-8), each narrowband signal having a center frequency within a subrange of the test frequency range (Figure 8; pages 374-375, B. MB-OFDM UWB section), wherein the plurality of narrowband signals are constantly spaced within the subrange of the test frequency range (pages 374-375, B. MB-OFDM UWB section, Figures 7-8);
transmitting said composite signal to the electronic device (pages 376-378, A. Conducted Measurements section, Figure 12; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19 & 22; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figure 24); and
analyzing a response of the electronic device to the composite signal (pages 376-378, A. Conducted Measurements section, Figures 13-14; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 20 & 23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figure 25).
As to claim 13, Manzi et al. disclose a method for analyzing an electronic device (Abstract), wherein the method further comprises the steps of:
setting a spacing and/or a total number of narrowband signals within the test frequency range (pages 374-375, B. MB-OFDM UWB section, Figures 7-8), and
determining an overall number of composite signals and/or a size of the subrange of the test frequency range covered by each composite signal based on the test frequency range as well as the spacing and/or the total number of narrowband signals within the test frequency range (pages 374-375, B. MB-OFDM UWB section, Figures 7-8).
Referring to claim 14, Manzi et al. disclose a method for analyzing an electronic device (Abstract), wherein analyzing the response of the electronic device to the composite signal comprises detecting a failure, a malfunction or an unexpected reaction of the electronic device in response to the composite signal (pages 376-378, A. Conducted Measurements section, Figures 13-14; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 20 & 23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figure 25; page 380, V. Conclusion section).
As to claim 15, Manzi et al. disclose a method for analyzing an electronic device (Abstract), comprising the further steps of:
after detecting the failure, the malfunction or the unexpected reaction of the electronic device, generating a number of test signals, wherein frequencies of the test signals lie within the subrange of the frequency range (pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section);
transmitting the test signals to the electronic device (pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section); and
analyzing a response of the electronic device to each test signal (pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section).
Referring to claim 16, Manzi et al. disclose a method for analyzing an electronic device (Abstract), further comprising the steps of:
generating a further composite signal, wherein the further composite signal comprises a plurality of further narrowband signals, each further narrowband signal having a center frequency within a further subrange of the test frequency range (pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section);
transmitting said further composite signal to the electronic device (pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section); and
analyzing a response of the electronic device to the further composite signal (pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section).
As to claim 17, Manzi et al. disclose a method for analyzing an electronic device (Abstract), wherein the subrange and the further subrange overlap partially, wherein the degree of overlap can be set by a user (pages 374-375, B. MB-OFDM UWB section, Figures 7-8).
Referring to claim 18, Manzi et al. disclose a computer program comprising a program code for performing the method of claim 12 when executed on a computer (pages 374-375, B. MB-OFDM UWB section, Figures 7-8; pages 376-378, A. Conducted Measurements section, Figures 12-18; pages 378-379, B. Radiated Measurements in a Semianechoic Chamber section, Figures 19-23; pages 379-380, C. Radiated Measurements in a Reverberation Chamber section, Figures 24-25; page 380, V. Conclusion section).
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1 and 3-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864